PER CURIAM.
Jorge Ignacio Puig appeals his conviction for burglary of a dwelling and grand theft. As to the theft count, we conclude that the evidence was sufficient to establish the value of the stolen items and reject appellant’s argument to the contrary. See Pickles v. State, 313 So.2d 715, 717 (Fla.1975).
The appellant’s pro se argument that the trial court was biased against him is rejected because no motion for disqualification was filed in the trial court. Assuming arguendo such a motion had been filed, the arguments made by appellant for disqualification are legally insufficient.
Affirmed.